Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 16/512166 
    
        
            
                                
            
        
    

Parent Data16512166, filed 07/15/2019 Claims Priority from Provisional Application 62698611, filed 07/16/2018





Final Office Action

Status of claims

Claims 1-2, 5, 10, 11, 43, 51, 57 and 108 are pending.
All other claims were canceled.
Amendments filed on 03/03/2022 were entered. .
No claim is allowed.









Election of Invention

Applicant elected Group I, claims 1, 2, 5, 10, 11, 43, 51, and 57 drawn to a method of treating human immunodeficiency virus (HIV) infection in a heavily treatment-experience patient without traverse. Applicants elected a species of the compound of Formula (Ia), or a pharmaceutically acceptable salt thereof, without traverse. Claims 1, 2, 5, 10, 11, 43, 51, and 57 of Group I are readable on the elected species. The election of species is provisional and should the elected species be free of the art, then additional species should be examined until prior art is found or the entire genus is searched, according to the procedures set forth in M.P.E.P. § 803.02.


Elected Species


    PNG
    media_image1.png
    274
    322
    media_image1.png
    Greyscale


Information Disclosure Statement

The information disclosure statement (IDS) submitted on  03/23/2022, 04/18.2022 and 06/16/2022 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statements has been considered by the examiner and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims  -2, 5, 10, 11, 43, 51, 57 and 108 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply:

Invention as claimed was not described the treatment of heavily treatment experienced patients with multidrug resistant HIV-1.  Claims are drawn to a method of treating human immunodeficiency virus (HIV) infection in a heavily treatment-experienced patient, the method comprising administering to a patient a therapeutically effective amount of a compound of Formula (Ia).   

Specification does not disclose the method as claimed.  
The specification does not disclose  treatment of heavily treatment experienced patients with multidrug resistant HIV-1  The HIV-1 mutant is resistant to protease inhibitor (PI), a nucleoside or nucleotide reverse transcriptase inhibitor (NRTD, a non-nucleoside or non-nucleotide reverse transcriptase inhibitor (NNRTI), or an integrase strand transfer inhibitor (INSTI) as in claim 5.  Similarly claim 11 is drawn to the he method of claim 1, wherein the patient is infected with multi drug resistant HIV-1 which is resistant to at least one antiretroviral medication from each of two different classes of antiretroviral medications, wherein the different classes of antiretroviral medications are selected from a nucleoside or nucleotide reverse transcriptase inhibitor (NRTI), a non-nucleoside or non-nucleotide reverse transcriptase inhibitor (NNRTD, a protease inhibitor (PI), and an integrase strand transfer inhibitor (INSTI).
It appears that Applicant have no possession of the claimed invention at the time the invention was filed.  The sufficient evidence of possession has not been furnished in the disclosure.  Specification does not describe claimed method 

The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. 


    PNG
    media_image1.png
    274
    322
    media_image1.png
    Greyscale

Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.   The requirement serves a teaching function in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time, a patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void.  The purpose of the written description requirement is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
The applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.  Such disclosure must do more than merely disclose that which would render the claimed invention obvious, § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element.

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 

Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").

 	Written description requirement, that a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 

However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it
The invention as claimed was not fully described in instant specification for the claimed treatments as instantly claimed.  
Therefore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
The sufficient evidence of possession has not been furnished in the disclosure. 
Applicant is requested to explain clearly how the treatment as claimed will be done with the intended population of patients.  


Response to Remarks

Applicants response filed on 03/23/2022 is acknowledged. Amendments in claims were entered.  Since claims were amended the rejection over Winston C. Tse et al. and Plosker GL. Was withdrawn.   Three new information disclosures were filed.   They were considered and a copy is attached with this office action.  Since claims were amended previous rejection was withdrawn and this office action will address amended claims. 

	Previously, Applicant’s response to restriction requirement filed on 03/23/2022 is acknowledged.  The compounds 1a and 1b are HIV capsid inhibitor and tested on humans. It can disrupt an elusive HIV target. These compounds were found stable and potent.  The chemical probe can block replication at two stages in the virus life cycle. It prevents the capsid from properly assembling by speeding up how fast the components of the shell draw together. The compound is also active after a viral particle makes it inside the host cell, interfering with capsid disassembly and the delivery of genetic material.  HIV’s caspid is a complex, protein rich shell that protects the genetic payload the virus is trying to sneak into the cells of its host. The goal was that small molecules can disrupt that shield and keep the virus from replicating. GS-CA1 is a long active drug and is active for about 10 weeks.  The drug can be given subcutaneous injection and can be dosed once a month or even quarterly.   New mechanism in HIV treatment was found by Applicants. (C&En 16, April, 2021, IDS dated 08/26/2021, 6 pages).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627